DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3 and 10 are objected to because of the following informalities:
In claims 2 and 3 “at least a connecting rod”, “the at least connecting rod” should read “at least one connecting rod”, and “the at least one connecting rod”. 
In claim 10 “each of the frame” should read “each of the frames”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in close contact with” in claim 6 is a relative term which renders the claim indefinite. The term “in close contact with” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 recites “a first scraper made of a first material with a predetermined hardness”, it is unclear what this claim is referencing because any selected material would have a predetermined hardness. 
Claims 7 and 8 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Allore et al. (US 8132674) in view of Li (CN 107866332) and further in view of Yang (US 2003/0173264). English translations of Li (CN 107866332) have been provided. 
Regarding claim 1, Allore et al. (US 8132674) teaches a tramp metal removing device (Col. 1 lines 12-18), comprising: 
a primary housing (Fig. 2 #102 “primary housing”) including an upper inlet (Fig. 2 #108 “inlet”), a bottom outlet (Fig. 3 #110 “outlet”) opposite the upper inlet and a first internal space (Fig. 3 space within #102 between #108 and #110) disposed between the upper inlet and the bottom outlet to define a product flow path through which a stream of raw materials may pass (Col. 4 lines 32-42), a moving path (Fig. 6 path along #146) and a first length (Fig. 3 length along wall #112) in the direction of the moving path; 
a secondary housing (Fig. 2 #104 “secondary housing”) connected to the first housing (Fig. 2 #104 connected to #102), the secondary housing including a second internal space (Fig. 3 #120) adjacent to the first internal space (Fig. 3 #120 adjacent space within #102) and a second length in the direction of the moving path (Fig.  3 length along #124); 
a plurality of drawer units (Fig. 6 #140, 142) sequentially stacked on the primary housing (Fig. 6 #140, 142 stacked on #102) and secondary housing (Fig. 6 #140, 142 stacked on #104), each of the drawer units comprising a frame (Fig. 7 #144, 148), a plurality of magnetic members (Fig. 6 #106 “magnet assembly”) and a scraping assembly (Fig. 6 #154 “wiper plate”), wherein the frame (Fig. 7 #144, 148, Col. 5 lines 56-62) is supported by the primary housing (Fig. 8 see frame of #142 supported by #102) and the secondary housing (Fig. 8 see frame of #140 supported by #104) in a way that it is moveable along the moving path (Fig. 8 path along #146) between a retracted (Fig. 6 position of #140, 142 shown), passaged (Fig. 7 position of #140, 142 shown) and extended positions (Fig. 8 position of #140, 142 as shown), each of the magnetic members (Fig. 6 #106 “magnet assembly”) having a magnetic section (Fig. 6 #152 “magnets”) and a third length (Fig. 6 length of #106) shorter than the first length (Fig. 6 shows length of #106 shorter than length of #112) is secured on the frame (Fig. 6 #144, 148) in a way that when the frame is located in the retracted position, each of the magnetic members (Fig. 6 #106) is received in the first internal space (Fig. 6 space within #102 receiving #106) and adapted to be in contact with a stream of raw materials (Col. 6 lines 5-10), when the frame (Fig. 7 #144, 148) is moved from the retracted position (Fig. 6 position of #140, 142 shown) to the passaged position (Fig. 7 position of #140, 142 shown), each of the magnetic members is moved a first distance approximately equal to the second length of the secondary housing (Fig. 7 #106 moved along length of #124) to be in a state that a portion thereof is received within the first internal space (Col. 7 lines 63-66) and the other portion thereof is received within the second internal space (Fig. 7 #106 received within #120), and when the frame (Fig. 7 #144, 148) is moved from the retracted position (Fig. 6 position of #140, 142 shown) to the extended position (Fig. 8 position of #140, 142 as shown), each of the magnetic members (Fig. 8 #106) is moved a second distance to be in a state that a portion thereof is positioned outside the second internal space (Fig. 8 #144 positioned outside #120) and the other portion thereof including the non-magnetic section is received within the second internal space (Fig. 8 #140 positioned within #120); the scraping assembly (Fig. 6 #154 “wiper plate”) is received in the second internal space (Fig. 7 #154 in #120) and coupled with each of magnetic members (Fig. 6 #154 coupled with #152) to be slidable in a longitudinal direction (Col. 6 lines 28-35) along each of the magnet members such that when the frame is in the retracted position (Fig. 6 position of #140, 142 shown), the scraping assembly is located in one side of the second internal space (Fig. 6 #154 located on right side of #120), when the frame is moved from the retracted position to the passaged position (Fig. 7 position of #140, 142 shown), the scraping assembly is moved synchronously with the frame (Col. 6 lines 33-35) to be located in the other side of the second internal space (Col. 6 lines 42-50) for scraping tramp metals attached in a portion of each of the magnetic members (Col. 6 lines 51-63) to the other portion thereof as the frame is continuously moved in the moving path (Col. 7 lines 49-53), and when the frame (Fig. 7 # 144, 148) is moved from the passaged position (Fig. 7 position of #140, 142 shown) to the extended position (Fig. 8 position of #140, 142 as shown), the scraping assembly (Fig. 8 #154) is still located in the other side of the second internal space (Fig. 8 #154 positioned in #142) for preparing to scrape tramp metals attached on the magnetic section (Fig. 8 #152) of each of the magnetic members to discharge tramp metals as the scraping assembly is moved relative to each of magnetic members in a direction opposite to the moving path (Col. 7 lines 24-41).
Allore et al. (US 8132674) lacks teaching a secondary housing including a second length in the direction of the moving path which is shorter than the first length, and wherein each of the magnetic members has a non-magnetic section and a third length which is longer than the second length. Further, Allore et al. lacks teaching that when the frame is moved from the retracted position to the extended position, the other portion of the magnetic members including the non-magnetic section is received within the second internal space. Finally, Allore et al. lacks teaching scraping tramp metals attached on the magnetic section of each of the magnetic members toward the non-magnetic section thereof. 
Li (CN 107866332) teaches a secondary housing (Fig. 4 housing formed between wall of #1 and #4) which includes a second length (Fig. 4 distance from wall of #1 to #4) in the direction of the moving path (Direction of #3 as shown from Fig. 2 to Fig. 4), wherein the second length Fig. 4 distance from wall of #1 to #4) is shorter than the first length of the primary housing (Fig. 4 length across #1). Additionally, each of the magnetic members (Fig. 4 #2) has a third length (Fig. 4 length of #2) which is longer than the second length (Fig. 4 distance from wall of #1 to #4). Li states that the third length of the magnetic members is set to the length across the primary and secondary housing so that the magnetic members can be convenient for uniform extraction and insertion (Paragraph 0025). Additionally, Li explains that the primary housing is arranged to attract magnetic particles, and the secondary housing is arranged for removal of the magnetic particles (Paragraph 0042), therefore there is less area is needed for the removal of the magnetic particles than for the attachment of the magnetic particles to the magnetic members. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allore et al. (US 8132674) to include a secondary housing with a second length which is shorter than the first length, and magnetic members with a third length which is longer than the second length as taught by Li (CN 107866332) in order to utilize more space to attract magnetic particles to the magnetic members in the primary housing than space for scraping the particles off of the magnetic members, and to utilize magnetic members which have a convenient and uniform extraction and insertion from the primary and secondary housing. 
Yang (US 2003/0173264) teaches a tramp metal removing device (Paragraph 0001 lines 1-4) wherein each of the magnetic members (Fig. 3 #130 “magnet members”) has a non-magnetic section (Fig. 3 #135 “non-magnetic piece), wherein when the frame (Fig. 3 #100 “removal unit”) is moved from the retracted position to the extended position (Paragraph 0034 lines 1-6), the other portion of the magnetic members including the non-magnetic section is received within the second internal space (Paragraph 0036 lines 1-8), and wherein tramp metals attached on the magnetic section of each of the magnetic members are scraped toward the non-magnetic section thereof (Paragraph 0032 lines 2-10). Yang explains that when the magnetic member includes a non-magnetic piece, the magnetic material  is pushed towards the non-magnetic material such that the magnetic material is automatically separated from the magnet member (Paragraph 0032 lines 4-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allore et al. (US 8132674) to include magnetic members having a non-magnetic section, wherein the non-magnetic section is received within the second internal space, and wherein the material on the magnetic members is scraped toward the non-magnetic section thereof as taught by Yang (US 2003/0173264) in order to automatically separate the magnetic material from the magnet member, thus providing a more effective separation of magnetic materials. 
Regarding claim 13, Allore et al. (US 8132674) teaches a tramp metal removing device further comprising a mechanical latch (Fig. 4 #116) for selectively locking the drawer unit in a closed position (Col. 4 lines 56-59) with respect to the secondary housing (Fig. 4 #140, 142 locked within #102, 104). 
Regarding claim 14, Allore et al. (US 8132674) teaches a tramp metal removing device further comprising a plurality of first and second linear actuators (Fig. 2 #130, 132) disposed respectively on the first housing (Fig. 2 #102), wherein each of the first linear actuators (Fig. 2 #132) is coupled with the frame of each of the drawer units (Col. 5 lines 63-66) and each of the second linear actuators is coupled with each of the scraping assemblies (Col. 7 lines 31-33). 
Claims 2-4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Allore et al. (US 8132674) in view of Li (CN 107866332), in view of Yang (US 2003/0173264) and further in view of Barrett (US 4867869). 
Regarding claim 2, Allore et al. (US 8132674) teaches a tramp metal removing device wherein the frame (Fig. 7 #144, 148) of each of the drawer units includes a face plate (Fig. 7 #144), a pair of guiding rods (Fig. 7 #148); each of the guiding rods (Fig. 7 #148) has a fourth length in the direction of the moving path (Fig. 7 length of #148) and longer than the third length of each of magnetic members (Fig. 7 length of #148 is longer than length of #106) and is coupled between the face (Fig. 7 #144 coupled to #148) in a way that one of the guiding rods is coupled at a first end thereof to one side of the face plate (Fig. 7 first end of #148 coupled to one side of #144), and the other one of the guiding rods is coupled at a first end thereof to the other side of the face plate (Fig. 7 first end of #148 coupled to other side of #144). 
Allore et al. (US 8132674) lacks teaching a frame of each of the drawer units including a front plate, a rear plate opposite the front plate, a face plate opposite the front plate, and at least a connecting rod; wherein the guiding rods are coupled to the rear plates such that at a second end thereof, one of the guiding rods are attached to one side of a rear plate and the other one of the guiding rods is coupled at a second end thereof to the other side of a rear plate. Allore et al. also lacks teaching the at least connecting rod coupled between the front and face plates in a way that a front end thereof is coupled to the front plate and a rear end thereof is coupled to the face plate. 
Barrett (US 4867869) teaches a tramp metal removing device (Col. 1 lines 7-12) wherein a frame of each of the drawer units (Fig. 2 #28 “drawer-like frame”) includes a front plate (Fig. 6 #30), a rear plate opposite the front plate (Fig. 6 #34), a face plate (Fig. 6 #50) opposite the front plate (Fig. 6 #50 opposite #30) and at least a connecting rod (Fig. 4 #72); wherein guiding rods (Fig. 6 #40) are coupled to the rear plates (Fig. 6 #40 coupled to #34) such that at a second end thereof, one of the guiding rods are attached to one side of a rear plate (Fig. 6 #40 coupled to one side of #34) and the other one of the guiding rods is coupled at a second end thereof to the other side of a rear plate (Fig. 6 #40 coupled to other side of #34), the at least connecting rod coupled between the front and face plates (Col. 4 lines 15-19) in a way that a front end thereof is coupled to the front plate (Fig. 4 front end of #72 coupled to #34) and a rear end thereof is coupled to the face plate (Fig. 4 rear end of #72 coupled to #50). Barrett explains that the face plate is attached to the magnets such that the magnets may be manually removed from magnet members within the tube in order to remove magnetic material from the magnet members (Col. 2 lines 14-17), therefore providing another means for cleaning the metal from the magnetic members. The front and rear plate of the frame define the opening through which material may pass during the separation process (Col. 3 lines 1-10). Additionally, Barrett explains that the connecting rod prevents movement of the face plate relative to the frame (Col. 4 lines 17-24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allore et al. (US 8132674) to include a frame which includes a front plate, a rear plate opposite the front plate, a face plate opposite the front plate, and at least a connecting rod; wherein the guiding rods are coupled to the rear plates such that at a second end thereof, one of the guiding rods are attached to one side of a rear plate and the other one of the guiding rods is coupled at a second end thereof to the other side of a rear plate, and wherein the at least connecting rod is coupled between the front and face plates in a way that a front end thereof is coupled to the front plate and a rear end thereof is coupled to the face plate as taught by Barrett (US 4867869) in order to provide a stable connection of the face plate to the frame during operation and to provide another means for removing tramp metal from magnetic members, thus providing a more effective separation of metal. 
Regarding claim 3, Allore et al. (US 8132674) lacks teaching a tramp metal removing device wherein the at least connecting rod has a fifth length approximately equal to the second length of the secondary housing.
Barrett (US 4867869) teaches a tramp metal removing device (Col. 1 lines 7-12) wherein the at least connecting rod (Fig. 4 #72) has a fifth length (Fig. 4 length of #72) approximately equal to the second length of the secondary housing (Fig. 4 representation of second housing would be located between #50 and #12). As stated previously, Barrett explains that the connecting rod prevents movement of the face plate relative to the frame (Col. 4 lines 17-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allore et al. (US 8132674) to include a connecting rod which has a fifth length approximately equal to the second length of the secondary housing as taught by Barrett (US 4867869) in order to provide a stable connection of the face plate to the frame during operation. 
Regarding claim 4, Allore et al. (US 8132674) teaches a tramp metal removing device wherein the magnetic members (Fig. 5 #106) are mounted on the frame in parallel to each other (Fig. 5 shows parallel members #106) and located between the guiding rods (Fig. 5 #106 located between #148); each of the magnetic members (Fig. 5 #106) includes a rod (Col. 7 lines 15-17), and a magnetic set (Fig. 5 #152), the rod (Col. 7 lines 15-17), the magnetic set is received within the rod (Col. 7 lines 15-17) and extends from the proximal end of the rod to at least a middle portion of rod for forming the magnetic section (Fig. 5 #152 extends through entire rod). 
Allore et al. (US 8132674) lacks explicitly teaching a non-magnetic rod, and a non-magnetic element, wherein the non-magnetic rod has a proximal end coupled to the front plate and a distal end coupled to the rear plate, and wherein the non-magnetic element is received within the distal end of the non-magnetic rod and extends from the distal end to abut to the magnetic set for forming the non-magnetic section. 
As stated previously, Yang (US 2003/0173264) teaches a tramp metal removing device (Paragraph 0001 lines 1-4) comprising a non-magnetic rod (Fig. 3 #131 “stainless steel rod”, 137 “fluorine resin coating”), and a non-magnetic element (Fig. 3 #135), wherein the non-magnetic rod has a proximal end coupled to a front plate  (Fig. 3 #131 coupled to #110) and a distal end coupled to the rear plate (Fig. 3 #131 coupled to #120), wherein the non-magnetic element is received within the distal end of the non-magnetic rod (Fig. 3 #135 received within #131 coupled to #120) and extends from the distal end to abut to the magnetic set (Fig. 3 #130) for forming the non-magnetic section (Paragraph 0028 lines 1-10). Yang explains that when the magnetic member includes a non-magnetic piece, the magnetic material  is pushed towards the non-magnetic material such that the magnetic material is automatically separated from the magnet member (Paragraph 0032 lines 4-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allore et al. (US 8132674) to include a non-magnetic rod, and a non-magnetic element, wherein the non-magnetic rod has a proximal end coupled to the front plate and a distal end coupled to the rear plate, and wherein the non-magnetic element is received within the distal end of the non-magnetic rod and extends from the distal end to abut to the magnetic set for forming the non-magnetic section as taught by Yang (US 2003/0173264) in order to automatically separate the magnetic material from the magnet member, thus providing a more effective separation of magnetic materials. 
Regarding claim 6, Allore et al. (US 8132674) teaches a tramp metal removing device wherein the scraping assembly (Fig. 6 #154) comprises a base plate (Fig. 7 plate of #154) coupled with the guiding rods (Fig. 7 #154 coupled to #156, #156 coupled to plate which supports guiding rods #148) and having a window (Fig. 9 #162 forms window in #154), and a first scraper (Fig. 9 #164) made of a first material (Fig. 9 #164 “o-ring”) with a predetermined hardness (Col. 6 lines 56-63), secured on one side of the base plate (Fig. 9 #164 secured within plate of #154), and having a plurality of first apertures (Fig. 9 #162) arranged in an area thereof corresponding the window for being passed through by each of the magnetic members (Fig. 9 #152 passing through #162) respectively in a way that the inner peripheral surface of each of the first apertures (Fig. 9 inner peripheral surface of #162) is in close contact with the outer peripheral surface of an associated one of the magnetic members (Fig. 9 outer peripheral surface of #152). 
Regarding claim 9, Allore et al. (US 8132674) teaches a tramp metal removing device wherein the primary housing (Fig. 2 #102) further comprises a first entrance (Fig. 6 #118) from which each of the drawer units (Fig. 6 #140, 142) is pushed into or pulled out the first internal space thereof (Col. 4 lines 62-65), two first support plates (Fig. 7 #134) respectively disposed on each side of the first entrance (Fig. 7 #134 on each side of #118) through which the guiding rods (Fig. 7 #148) of each of the frames pass so that each of the frames can be moved independently along the moving path between the retracted, passaged position and extended positions (Col. 5 lines 20-24). 
Regarding claim 10, Allore et al. (US 8132674) teaches a tramp metal removing device wherein the primary housing (Fig. 2 #102) further comprises a stopping plate disposed on the first entrance (Fig. 6 plate having openings #118), and including a plurality of guiding bores (Fig. 6 plurality of openings #118) for being passed through by the each of the magnetic members respectively (Col. 4 lines 62-65) such that when each of the frame is located in the retracted position (Fig. 6 position of #140, 142 shown), the face plate of each of the frame is stopped by the stopping plate (Fig. 6 #144 stopped by plate around openings #118) and received in the second internal space (Fig. 6 #144 in #120).
Allore et al. (US 8132674) lacks teaching that when each of the frame is located in the retracted position, the front plate of each of the frame is stopped by the stopping plate, and when each of the frame is located in the extended position the rear plate of each of the frame is stopped by the stopping plate and received in the first internal space. 
As stated previously, Barrett (US 4867869) teaches a tramp metal removing device (Col. 1 lines 7-12) wherein a frame of each of the drawer units (Fig. 2 #28 “drawer-like frame”) includes a front plate (Fig. 6 #30), a rear plate opposite the front plate (Fig. 6 #34). Barrett explains that the face plate is attached to the magnets such that the magnets may be manually removed from magnet members within the tube in order to remove magnetic material from the magnet members (Col. 2 lines 14-17), therefore providing another means for cleaning the metal from the magnetic members. The front and rear plate of the frame define the opening through which material may pass during the separation process (Col. 3 lines 1-10). 
Had the modification been made to the frame to include a front plate and a rear plate as taught by Barrett, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when the frame is located in the retracted position, the front plate would have been stopped by the stopping plate prior to the face plate being stopped, and when the frame is located in the extended position, the rear plate of each of the frames would have been stopped by the stopping plate and received within the first internal space as they are located at the other end of the magnetic members. 
Regarding claim 11, Allore et al. (US 8132674) teaches a tramp metal removing device wherein the secondary housing (Fig. 2 #104) comprises two side walls (Fig. 4 side walls of #124) defining the second internal space (Fig. 4 #120 within #124) with a second entrance (Fig. 4 #131) so that each of the drawer units can be pushed into or pulled out the second internal space (Col. 5 lines 6-11), and two second support plates (Fig. 7 plates on either side of #131) respectively disposed on each side of the second entrance through which the guiding rods of each of the frames pass (Fig. 7 #148 passing through plates on either side of #131). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allore et al. (US 8132674) in view of Li (CN 107866332), in view of Yang (US 2003/0173264), Barrett (US 4867869), and further in view of Takahiko (JP 2012192304). English translations of the specification and claims of Takahiko (JP 2012192304) have been provided. 
Regarding claim 5, Allore et al. (US 8132674) lacks teaching a tramp metal removing device wherein the non-magnetic rod has a drop-shaped cross section.
Takahiko (JP 2012192304) teaches a tramp metal removing device (Paragraph 0001 lines 1-4) wherein a non-magnetic rod (Paragraph 0024 lines 4-6) has a drop-shaped cross section (Paragraph 0015, section 8). Takahiko states that the drop-shaped cross section prevents incorrect material from being collected on the top surface of the magnet members, and only attracts the magnetic material towards the lower section of the non-magnetic rod (Paragraph 0016, section J), therefore providing a more effective separation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allore et al. (US 8132674) to include a non-magnetic rod with a drop-shaped cross section as taught by Takahiko (JP 2012192304) in order to provide a more effective separation of magnetic materials. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allore et al. (US 8132674) in view of Li (CN 107866332), in view of Yang (US 2003/0173264), Barrett (US 4867869), and further in view of Kwasniewicz (US 20190046993). 
Regarding claim 12, Allore et al. (US 8132674) teaches a tramp metal removing device wherein each of the scraping assemblies (Fig. 6 #154) further comprises a pair of guiding bars (Fig. 5 #158), each of the guiding bars connected respectively to each side of the base plate (Fig. 5 #156 on each side of #144). 
Allore et al. (US 8132674) lacks teaching wherein each of the side walls of the secondary housing  comprises a plurality of guiding slots spaced apart from each other and having a predetermined length in the direction of the moving path to define the first distance, and each of the guiding bars connected respectively to each side of the base plate and extending outwardly from each of the guiding slots to which it corresponds so that the scraping assembly can be moved along the guiding slots. 
Kwasniewicz (US 20190046993) teaches a tramp metal removing device wherein each of the side walls of the second housing (Fig. 5 #38 “side walls”) comprises a plurality of guiding slots (Fig. 5 #74 “slots”) spaced apart from each other (Fig. 5 #74 on either side of housing) and having a predetermined length in the direction of the moving path to define the first distance (Fig. 5 length of #74 along #38), and each of the guiding bars (Fig. 5 #70 “diverters”) connected respectively to each side of the base plate (Fig. 9 shows #54 connected to sides of #38 which comprise slots #74) and extending outwardly from each of the guiding slots (Paragraph 0067 lines 1-5) to which it corresponds so that the scraping assembly can be moved along the guiding slots (Paragraph 0063 lines 1-7). Kwasniewicz explains that the guiding bars are beneficial as they eliminate the need for a separate rail system, and reduce the number of components within the product flow path, each of which could be unsanitary, and therefore improves the overall sanitation of the magnetic separator (Paragraph 0068 lines 1-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allore et al. (US 8132674) to include a plurality of guiding slots spaced apart from each other and having a predetermined length in the direction of the moving path to define the first distance, and each of the guiding bars connected respectively to each side of the base plate and extending outwardly from each of the guiding slots to which it corresponds so that the scraping assembly can be moved along the guiding slots as taught by Kwasniewicz (US 20190046993) in order to improve the sanitation of the separator. 
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 recites a second scraper made of a second material with a hardness less than that of the first material and secured on the other side of the base plate. None of the searched prior art recited a second scraper made of a second material with a specific hardness which is different than that of the first material of the first scraper. 
Claim 8 would be allowable as it is dependent upon claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/HOWARD J SANDERS/               Primary Examiner, Art Unit 3653